Currier, Judge,
delivered the opinion of the court.
The plaintiff seeks to reverse the judgment below on the sole ground that the verdict rendered in the cause is not sustained by the evidence. In a civil cause, where the court trying it approves the verdict by refusing to set it aside, and there is not an entire want of evidence in its justification, as there is not here, this court will not interfere and reverse, although the verdict may seem to be greatly against the weight of evidence. This has been too often decided to require further comment. (11 Mo. 364; 19 Mo. 246; 37 Mo. 346; 41 Mo. 473.)
The judgment of the District Court is affirmed.
The other judges concur.